CAPITAL MANAGEMENT INVESTMENT TRUST 140 Broadway New York, New York 10005 (888) 626-3863 April 4, 2012 VIA EDGAR Securities and Exchange Commission Filing Desk treet, N.E. Washington, D.C. 20549 RE: Capital Management Investment Trust (“Trust”) (File Nos. 33-85242 and 811-08822); on behalf of Capital Management Mid-Cap Fund and Capital Management Small-Cap Fund (“Funds”), each a series of the Trust Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter as certification that the prospectuses and the statements of additional information for the Funds do not differ from those contained in Post-Effective Amendment No. 22 to the Trust’s Registration Statement on Form N-1A, which was filed electronically via EDGAR on March 30, 2012. If you have any questions concerning the foregoing, please call the undersigned at 215-830-8990 extension 101. Sincerely, Capital Management Investment Trust /s/ David F. Ganley David F. Ganley Secretary and Assistant Treasurer cc: Thomas W. Steed, III,Esq. Kilpatrick Townsend & Stockton LLP 4208 Six Forks Road, Suite 1400 Raleigh, North Carolina27609
